Citation Nr: 0602789	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a neuromuscular 
disability (claimed as peripheral neuropathy but variously 
diagnosed as muscular dystrophy, myopathy, myositis, etc.), 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  

As an initial matter, the Board notes that as the veteran's 
original claims file was lost, the claims file before the 
Board has been rebuilt.  Under the circumstances, the Board 
is inclined to afford the veteran every possible 
consideration concerning the procedural and evidentiary 
history.  The Board notes that although a May 2003 Statement 
of the Case (SOC) indicates that the RO denied the veteran's 
service connection for a neuromuscular disability on the 
basis that new and material evidence had not been received, a 
subsequent November 2003 Supplemental Statement of the Case 
(SSOC) explained that there was no requirement of the veteran 
in this case to submit new and material evidence because he 
had been prosecuting his case continuously since his initial 
claim in February 2000.  The question of whether new and 
material evidence has been or must be received to reopen the 
claim on appeal is a question that must be addressed by the 
Board regardless of the RO's action because it goes to the 
Board's jurisdiction to adjudicate the underlying merits of 
the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board finds that under the circumstances of this appeal, 
which is accompanied by a rebuilt file and a determination by 
the RO in November 2003 that the submission of new and 
material evidence was not necessary, the Board finds it 
appropriate to afford the veteran all reasonable doubt and 
consider the merits of the claim.  

Finally, as will be discussed below, the disability for which 
the veteran is seeking service connection has been variously 
diagnosed.  For purposes of this decision, this disability is 
referred to a "neuromuscular disability," which is intended 
to encompass the disability at issue, however diagnosed. 


FINDINGS OF FACT

1.  The evidence does not show that the veteran's 
neuromuscular disability, variously diagnosed, was present in 
service.

2.  The evidence shows that the veteran's neuromuscular 
disability, variously diagnosed, was first manifested 
approximately 10 years after service discharge.

3.  There is no competent medical evidence showing that the 
veteran's neuromuscular disability, variously diagnosed, is 
causally related to any incident of service, to include any 
herbicide exposure sustained during Vietnam service.


CONCLUSION OF LAW

A chronic neuromuscular disability, variously diagnosed, was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107, (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
neuromuscular disorder, contending that this disability 
resulted from his exposure to herbicides during his service 
in the Republic of Vietnam.  He also claims that he is 
entitled to presumptive service connection for progressive 
muscular atrophy of his quadriceps.  The veteran's 
representative asserts that the veteran is entitled to a VA 
examination under the Veterans Claims Assistance Act (VCAA) 
for the purpose of determining whether the veteran's 
neuromuscular disability may be linked to his active duty 
service.  

The applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops a specified chronic disease, to 
include organic diseases of the nervous system, to a degree 
of 10 percent or more within one year from separation from 
service, such disease may be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  

A veteran will be presumed to have been exposed to certain 
herbicides, such as Agent Orange, if the veteran served in 
the Republic of Vietnam during the period January 9, 1962 
through May 7, 1975.  See also 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6); McCartt v. West, 12 Vet. App. 
164 (1999).  Service connection on a presumptive basis may be 
established for specified diseases as due to herbicide 
exposure if such disease manifests itself to a degree of 10 
percent or more at any time after service, with the exception 
of acute and subacute peripheral neuropathy, which must 
manifest itself to a degree of 10 percent or more within one 
year of separation from service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  

The record in this case is a rebuilt file.  The veteran's 
original claims file was lost, and, unfortunately, the 
veteran's service personnel records and service medical 
records (SMRs) are not associated with the rebuilt claims 
file.  In order to give the veteran every benefit of the 
doubt in these circumstances, the Board will assume that the 
veteran's active duty service included service in Vietnam and 
that he had herbicide exposure during such service.  

In regard to presumptive service connection based on 
herbicide exposure, the medical evidence does not show that 
the veteran has one of the specified chronic diseases that 
would entitle him to application of that presumption.  None 
of the specified diseases to which the presumption applies 
has been diagnosed.  Hence, we must conclude that service 
connection on this basis has not been established.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Even if the veteran were shown to 
now have acute or subacute peripheral neuropathy, which is 
among the diseases subject to the presumption, the medical 
evidence does not show that such peripheral neuropathy was 
manifested within the required one year of separation from 
service, nor is it contended otherwise.  Hence, presumptive 
service connection as a result of herbicide exposure is may 
not be afforded to the veteran.  

In regard to the chronic disease presumption, as will be 
discussed below, the record on appeal provides no competent 
medical evidence showing that the veteran had a specified 
chronic disease or other organic disease of the nervous 
system productive of the disability at issue within one year 
from separation from service.  Hence, presumptive service 
connection for this disability under the chronic disease 
presumption is not established.

Even if presumptive service connection cannot be established, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

It is again noted that, because of the loss of the original 
claims file, the veteran's SMRs were lost and are 
unavailable.  While this is most regrettable, the SMRs' 
unavailability is not as critical as it might otherwise be in 
light of the veteran's contentions on appeal.  In this case, 
the veteran does not claim that his neuromuscular disability 
was manifested in service.  Rather, he recognizes that the 
disease arose years after service, but claims it is 
etiologically related to service, particularly to herbicide 
exposure.  The medical evidence reflects that the disability 
at issue was first manifested many years after service.  
Specifically, private medical records dated in 1982 indicate 
that the veteran did not report any symptoms until 1980, 
approximately 10 years after he was discharged from service.

The medical evidence, which consists entirely of private 
medical records, goes back to 1982, detailing evaluation, 
treatment, and study of the veteran's neuromuscular 
disability.  These medical records show that the veteran has 
received various tentative diagnoses over the years, but a 
definitive diagnosis has not been made.  The veteran's 
neuromuscular disability has progressed over the years and 
has affected the veteran's legs primarily, most notably the 
quadriceps.  Muscle biopsies and studies in 1982 were 
"supportive" or "consistent" with muscular dystrophy.  
Over the years the veteran has undergone various neurological 
and other tests, and other diagnoses were made, which 
included polymyositis and myopathy.  

In October 1994, R. H. B, M.D., oversaw the administering of 
a nerve conduction study (NCS) and electromyelogram (EMG) on 
the veteran.  The NCS was normal.  The EMG revealed chronic 
myopathy, but no evidence of peripheral neuropathy.

More recently, there seems to be a consensus among the many 
specialists treating the veteran that he has been suffering 
from inclusion body myositis.  The most recent medical 
records available in the claims file, a March 9, 1999, letter 
from R. M. S., M.D., states that "[the veteran's] exact 
diagnosis, again, remains somewhat elusive, but we suspect 
inclusion body myocytes [sic]."  Whatever the exact 
diagnosis may be, the medical records indicate that the 
etiology of the veteran's neuromuscular disability appears 
not to have been definitively diagnosed by the physicians 
treating the veteran.  Significantly, in no instance has any 
of the veteran's physicians stated or provided any indication 
whatsoever that his neuromuscular disability, however 
diagnosed, is related to exposure to herbicides in Vietnam, 
or that such disability otherwise was incurred in, due to, or 
aggravated by his active duty service. 

As was noted above, as there is no medical evidence showing 
that the veteran had a specified chronic disease or other 
organic neurological disease within one year from separation 
from service, presumptive service connection for this 
disability as a chronic diseases is not warranted under 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  And as it is not shown 
that the veteran has any disease that is listed as a disease 
attributable to herbicide exposure presumptive service 
connection under 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
presumptive service connection thereunder is not warranted.

In regard to direct service connection, the medical evidence 
of record - which provides a detailed and extensive 
description and history of the onset and progression of the 
veteran's neuromuscular disability - is devoid of any 
suggestion that such disability is in any way related to 
service, including as a result of exposure to herbicides 
during Vietnam.  

Hence, the evidence and the applicable law do not permit the 
Board to conclude that service connection for a neuromuscular 
disability is warranted, on either a direct or presumptive 
basis, to include as due to herbicide exposure.   

The Board has considered the veteran's written statements 
submitted in support of his contention that his neuromuscular 
disability is the result of service, to include as due to 
herbicide exposure.  However, as the veteran is not a medical 
professional, his statements are not competent medical 
evidence providing a nexus between his documented 
neuromuscular disability and any circumstance or incident of 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The Board does not doubt that the veteran believes 
his neuromuscular disability is related to service; however, 
there is simply no medical evidence to support his contention 
that his military service is related to such disability.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a neuromuscular disability.

In considering this appeal, the Board took into account the 
requirement of the Veterans Claims Assistance Act of 2000 
(VCAA), which describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the AOJ decision which is 
the basis for this appeal.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  In response to 
this VCAA letter, the veteran submitted extensive private 
medical records concerning his neuromuscular disability.  

The Board has considered the veteran's accredited 
representative assertion that the veteran is entitled to a VA 
examination under the VCAA for the purpose of providing a 
nexus opinion as to whether the veteran's neuromuscular 
disability is related to service.  In this regard, the Board 
notes that a VA examination is deemed to be unnecessary under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(4) because there 
is already ample and competent medical evidence of record, 
which fails to indicate any relationship between service and 
the veteran's currently manifested neuromuscular disability.  
The veteran has already been seen and treated by several 
specialists, undergone extensive testing and examination, and 
been regularly followed since 1982.  Indeed, the nature and 
etiology of the veteran's neuromuscular disability remains 
undetermined and something of a mystery.  But the Board 
emphasizes that no connection between the veteran's presumed 
exposure to herbicides in service in Vietnam and his 
currently manifested neuromuscular disability has been 
identified by any of the private medical professionals who 
have examined and/or treated the veteran.  In the Board's 
view, the medical evidence is sufficient to decide the claim 
and the decision is unfavorable.  


ORDER

Service connection for a neuromuscular disability (claimed as 
peripheral neuropathy but variously diagnosed as muscular 
dystrophy, myopathy, myositis, etc.), to include as due to 
herbicide exposure, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


